Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 03/03/2021 and 07/19/2022 have been considered.
Claim Objections
Claims 3, 6 and 14 are objected to because of the following informalities:
In claim 3, lines 3-4, “one each secured to each of the four interior walls” should read “each one secured to each of the four interior walls”.
In claim 6, lines 1-2, “one each at each corner of the outer body essentially square cross section” should read “each one located at each corner of the outer body of essentially square cross section”.
In claim 14, lines 3-4, “one each at each corner of the double V-shaped outer body essentially square cross section” should read “each one located at each corner of the double V-shaped outer body of essentially square cross section”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, in line 3, “the sway bar comprises four friction pads” should read “the
sway bar comprises four of said plurality of friction pads” in order to properly refer to the plurality of friction pads already defined in claim 1, line 8.
	Regarding claim 6, in line 1, it is unclear if the expression “comprising four air inlet openings” provides four additional air inlet openings to the air inlet opening already defined in claim 1, line 13. Examiner suggests amending claim 1 to define “at least one air inlet opening” and amending claim 6 to read “comprising four of said at least one air inlet opening” in order to properly refer to the amended expression of claim 1.
	Regarding claim 10, in lines 4-5, “wherein the first and second cam tabs are connected” should read “wherein the first and second cam tabs are connected to each other” in order to properly define the connection.
	Regarding claim 10, in line 5, “wherein the first and second bolt tabs are connected” should read “wherein the first and second bolt tabs are connected to each other” in order to properly define the connection.
	Regarding claim 12, in line 2, “the first and a second bolt tabs” should read “the first and second bolt tabs” in order to properly refer to the first and second bolt tabs previously defined at claim 10.
	Regarding claim 13, in lines 3-6, “a telescoping framework with a double V-shaped outer body including one of a trailer connector and a tow connector and a slide bar displaceable relative to the double V-shaped outer body and including the other of the trailer connector and the tow connector;” should read “a telescoping framework with a double V-shaped outer body including one of a trailer connector and a tow connector; and
a slide bar displaceable relative to the double V-shaped outer body, including the other of the trailer connector and the tow connector;”.
	Regarding claim 14, in line 3, it is unclear if the expression “comprising four air inlet openings” provide four additional air inlet openings to the air inlet opening already defined in claim 13, line 8. Examiner suggests amending claim 13 to define “at least one air inlet opening” and amending claim 14 to read “comprising four of said at least one air inlet opening” in order to properly refer to the amended expression of claim 13.
	Regarding claim 18, in lines 4-5, “wherein the first and second cam tabs are connected” should read “wherein the first and second cam tabs are connected to each other” in order to properly define the connection.
	Regarding claim 18, in line 5, “wherein the first and second bolt tabs are connected” should read “wherein the first and second bolt tabs are connected to each other” in order to properly define the connection.
	Regarding claim 19, in lines 2-4, “a telescoping framework with an outer body including one of a trailer connector and a tow connector and a slide bar displaceable relative to the outer body and including the other of the trailer connector and the tow connector;” should read “a telescoping framework with an outer body including one of a trailer connector and a tow connector; and 
a slide bar displaceable relative to the outer body, including the other of the trailer connector and the tow connector;”.
Regarding claims 4-5 and 7, these claims depend directly or indirectly from claim 3.
Regarding claim 11, this claim depends directly from claim 10.
Regarding claim 15-17, these claims depend directly or indirectly from claim 13.
Regarding claim 20, this claim depends directly from claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrez et al. (GB 1167773 A), hereinafter Carrez.
Regarding claim 19, Carrez teaches a sway bar 4 connectable between a towing vehicle 1 and a towed vehicle 2, the sway bar 4 comprising:
a telescoping framework 7, 8 with an outer body 8 including a trailer connector 11 and a slide bar 7 displaceable relative to the outer body 8 and including a tow connector 9;
friction pads 35 positioned between the outer body 8 and the slide bar 7;
a spring clamp 13, 37, 38 secured over the outer body 8, the spring clamp 13, 37, 38 compressing the outer body 8 and defining a friction coefficient between the slide bar 7 and the friction pads 35; and
an adjustment bolt 41 cooperable with the spring clamp 13, 37, 38 configured to adjust the friction coefficient between the slide bar 7 and the friction pads 35 (FIGS. 1-2 and 6, pg. 3, lines 9-33).
Regarding claim 20, Carrez teaches a sway bar according to claim 19, wherein the outer body 8 is double V- shaped, and wherein the spring clamp 13, 37, 38 is double V-shaped (FIG. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carrez in view of Knox (US 3861717 A).
Regarding claim 1, Carrez teaches a sway bar 4 connectable between a towing vehicle 1 and a towed vehicle 2, the sway bar 4 comprising:
a double V-shaped outer body 8 including a trailer connector 11 at one end and a receptacle at an opposite end, the outer body 8 including air vents 36 (slits in outer body 8);
a slide bar 7 including a bar body 7 positioned in the receptacle of the outer body 8 and a tow connector 9 at a distal end, the bar body 7 being displaceable telescopically relative to the outer body 8;
a plurality of friction pads 35 interposed between the double V-shaped outer body 8 and the bar body 7;
a double V-shaped spring clamp 13, 37, 38 secured over the double V-shaped outer body 8, the double V-shaped spring clamp 13, 37, 38 compressing the double V-shaped outer body 8 and defining a friction coefficient between the slide bar 7 and the friction pads 35 (FIGS. 1-2 and 6, pg. 3, lines 9-33);
but does not teach an air inlet opening between the slide bar 7 and the double V-shaped outer body 8, the air inlet opening connected to an airflow path extending along the double V-shaped outer body and through the air vents 36.
Knox teaches a sway control for towed vehicles comprising arms 22, 24 that are substantially identical (FIG. 1, col. 3, lines 3-17). Arm 22 comprises a double V-shaped, hollow outer body 40, and slide bar 38, with friction pads 62, 64 disposed between the outer body 40 and slide bar 38. Arm 22 further comprises an air inlet opening 76, 78 between the slide bar 38 and the double V-shaped outer body 40, the air inlet opening connected to an airflow path extending along the double V-shaped outer body (FIGS. 4 and 5, col. 4, lines 26-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the gaps between friction pads that form air inlet openings taught by Knox with the sway bar taught by Carrez as this would create an airflow path between these air inlets and the air vents of the sway bar taught by Carrez. These airflow paths would act as a system to relieve heat built up from the friction between the friction pads and the slide bar, which is a known problem in sway bars utilizing friction pads.
Regarding claim 2, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez modified as above further teaches a sway bar according to claim 1, wherein the air inlet openings would be disposed in the receptacle of the double V-shaped outer body 8.
Regarding claim 3, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 1, wherein the double V-shaped outer body 8 comprises two right-angle angle irons (separated by slits 36) defining an essentially square cross section with four interior walls, and wherein the sway bar 4 comprises four friction pads 35, one each secured to each of the four interior walls (FIG. 6, pg. 3, lines 10-14).
Regarding claim 4, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 3, wherein the four friction pads 35 form one or more V-shapes with the double V-shaped outer body 8 (FIG. 6).
Regarding claim 5, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 3, wherein the bar body 7 of the slide bar 7 is square in cross section including four sides, and wherein each of the four sides is engaged with one of the four friction pads 35 (FIG. 6).
Regarding claim 6, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez modified as above further teaches a sway bar according to claim 3, comprising four air inlet openings, one each at each corner of the outer body essentially square cross section (when gaps between the friction pads as taught by Knox are used with the sway bar of Carrez, there would be four air inlet openings, one in each corner of the outer body, as there are four friction pads engaged with the four inner walls of the outer body).
Regarding claim 7, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 6, wherein the double V-shaped outer body 8 defines four exterior walls, and wherein each of the four exterior walls includes the air vents 36 (FIG. 6, the two slits are part of each of the four walls).
Regarding claim 8, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 1, wherein the friction pads 35 are fixed to interior walls of the double V-shaped outer body 8 (FIG. 6, pg. 3, lines 10-14).
Regarding claim 9, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 8, wherein each of the friction pads 18, 20, 25, 28 is secured on a base plate 17, 22, 26, 29, (embodiments of FIGS. 3-5) and wherein the friction pads 18, 20, 25, 28 and base plates 17, 22, 26, 29 are secured to the double V-shaped outer body 8 via connectors extending through the friction pads and the base plates (via rivets as suggested on pg. 2, lines 100-103 and pg. 3, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the friction pads 35 of the embodiment of FIG. 6 to the double V-shaped outer body 8 via the base plates 17, 22, 26, 29 of the embodiments of FIGS. 3-5 with rivets through the friction pads and base plates as disclosed on pg. 2, lines 100-103, as this would result in a more secure attachment between the friction pads 35 and the double V-shaped outer body 8.
Regarding claim 13, Carrez teaches a sway bar 4 connectable between a towing vehicle 1 and a towed vehicle 2 (FIGS. 1-2 and 6), the sway bar 4 comprising:
a telescoping framework 7, 8 with a double V-shaped outer body 8 including a trailer connector 11 and a slide bar 7 displaceable relative to the double V-shaped outer body 8 and including a tow connector 9;
a plurality of air vents 36 in the double V-shaped outer body 8 (FIG. 6);
but does not teach an air inlet opening in the telescoping framework, the air inlet opening connected to an airflow path extending along the double V-shaped outer body and through the air vents.
Knox teaches a sway control for towed vehicles comprising arms 22, 24 that are substantially identical (FIG. 1, col. 3, lines 3-17). Arm 22 comprises a double V-shaped, hollow outer body 40, and slide bar 38, with friction pads 62, 64 disposed between the outer body 40 and slide bar 38. Arm 22 further comprises an air inlet opening 76, 78 in the telescoping framework 38, 40, the air inlet opening connected to an airflow path extending along the double V-shaped outer body (FIGS. 4 and 5, col. 4, lines 26-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the gaps between friction pads that form air inlet openings taught by Knox with the sway bar taught by Carrez as this would create an airflow path between these air inlets and the air vents of the sway bar taught by Carrez. These airflow paths would act as a system to relieve heat built up from the friction between the friction pads and the slide bar, which is a known problem in sway bars utilizing friction pads.
Regarding claim 14, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez modified as above further teaches a sway bar according to claim 13, wherein the double V-shaped outer body 8 comprises two right-angle angle irons (separated by slits 36) defining an essentially square cross section with four interior walls (FIG. 6), the sway bar comprising four air inlet openings, one each at each corner of the double V-shaped outer body essentially square cross section (when gaps between the friction pads as taught by Knox are used with the sway bar of Carrez, there would be four air inlet openings, one in each corner of the outer body, as there are four friction pads engaged with the four inner walls of the outer body).
Regarding claim 15, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 14, wherein the double V-shaped outer body 8 defines four exterior walls, and wherein each of the four exterior walls includes the air vents 36 (FIG. 6, the two slits are part of each of the four walls).
Regarding claim 16, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 13, further comprising friction pads 35 positioned between the double V-shaped outer body 8 and the slide bar 7 (FIG. 6).
Regarding claim 17, Carrez in view of Knox teaches all of the elements of the current
invention as stated above, and Carrez further teaches a sway bar according to claim 16, further comprising a double V-shaped spring clamp 13, 37, 38 secured over the double V-shaped outer body 8, the double V-shaped spring clamp 13, 37, 38 compressing the double V-shaped outer body 8 and defining a friction coefficient between the slide bar 7 and the friction pads 35 (FIG. 6, pg. 3, lines 28-33).
Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrez in view of Knox as applied to claims 1-9 and 13-17 above, and further in view of Few (US 5222754 A).
Regarding claim 10, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 1, wherein the double V-shaped spring clamp 13, 37, 38 comprises a fixed bracket 37 and a spring plate 38, 39 together sandwiching the double V-shaped outer body 8,
but does not teach the fixed bracket including a first cam tab and a first bolt tab, and the spring plate including a second cam tab and a second bolt tab, wherein the first and second cam tabs are connected, and wherein the first and second bolt tabs are connected. However, this feature is well known in the art.
Few teaches a spring clamp 31 comprising a fixed bracket 81 and a spring plate 101 wherein the fixed bracket 81 includes a first cam tab 83 and a first bolt tab 85, and the spring plate 101 includes a second cam tab (end of spring plate 101 attached to the first cam tab 83) and a second bolt tab (end of spring plate 101 attached to the first bolt tab 85), wherein the first and second cam tabs are connected, and wherein the first and second bolt tabs are connected to each other (via adjustment bolt 37) (FIGS. 1 and 3, col. 3-4, lines 47-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the tension adjusting device (spring clamp 31) of Few with the sway bar of Carrez as it would allow for the additional feature of a quick disconnect to be added to the spring clamp while retaining the ability of the spring clamp to adjust the coefficient of friction between the friction pads and the slide bar.
Regarding claim 11, Carrez in view of Knox and further in view of Few teaches all of the elements of the current invention as stated above, and Few further teaches a cam handle mechanism 93, 97 extending through the connected first and second cam tabs (at 83 as shown in FIG. 3), the cam handle mechanism 93, 97 being configured to separate the second cam tab from the first cam tab (FIG. 3, col. 5, lines 8-15).
Regarding claim 12, Carrez in view of Knox and further in view of Few teaches all of the elements of the current invention as stated above, and Few further teaches an adjustment bolt 37 extending through the first and a second bolt tabs (at 87 as shown in FIG. 3), the adjustment bolt 37 being configured to adjust the friction coefficient between the slide bar and the friction pads (FIG. 3, col. 5, lines 18-24).
Regarding claim 18, Carrez in view of Knox teaches all of the elements of the current invention as stated above, and Carrez further teaches a sway bar according to claim 17, wherein the double V-shaped spring clamp 13, 37, 38 comprises a fixed bracket 37 and a spring plate 38, 39 together sandwiching the double V-shaped outer body 8,
but does not teach the fixed bracket including a first cam tab and a first bolt tab, and the spring plate including a second cam tab and a second bolt tab, wherein the first and second cam tabs are connected, and wherein the first and second bolt tabs are connected. However, this feature is well known in the art.
Few teaches a spring clamp 31 comprising a fixed bracket 81 and a spring plate 101 wherein the fixed bracket 81 includes a first cam tab 83 and a first bolt tab 85, and the spring plate 101 includes a second cam tab (end of spring plate 101 attached to the first cam tab 83) and a second bolt tab (end of spring plate 101 attached to the first bolt tab 85), wherein the first and second cam tabs are connected, and wherein the first and second bolt tabs are connected to each other (via adjustment bolt 37) (FIGS. 1 and 3, col. 3-4, lines 47-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the tension adjusting device (spring clamp 31) of Few with the sway bar of Carrez as it would allow for the additional feature of a quick disconnect to be added to the spring clamp while retaining the ability of the spring clamp to adjust the coefficient of friction between the friction pads and the slide bar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611